Citation Nr: 1739494	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served in the New York Army National Guard from March 1957 to March 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran and his spouse testified at an October 2016 videoconference conducted by the undersigned Veterans Law Judge (VLJ).  A transcript thereof is on file.  

The Board remanded this case in January 2017 to obtain and download into the Veteran's VA electronic file copies of VA clinical records since the Veteran's July 3, 2013, including any follow-up audiometric testing at a Phoenix VA medical facility, as well as a copy of any audiometric testing conducted at the VA Northwest Clinic in Surprise, Arizona, and afford him a current VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran underwent a VA audiological examination on February 27, 2012.  Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
45
70
90
95
96%
Left
30
55
65
70
100%

Discrimination ability was determined by using the Maryland CNC test.  The examiner stated that the use of puretone test results as well as speech discrimination ability were appropriate for the Veteran.  The examiner diagnosed a bilateral sensorineural hearing loss.  The examiner reviewed the Veteran's claim file and stated that the Veteran's hearing loss impacted his ordinary conditions of daily life, including the ability to work.  The Veteran reported that he got into terrible fights with his wife because he could not hear her.  He reported that his hearing loss was getting worse, and he had no auditory acuity in his right ear.  

In part, the Board remanded this case in January 2017 to obtain a copy of a VA clinical record of July 3, 2013, follow-up VA audiometric testing.  Since then additional VA clinical records have been received.  These indicate that the reference in the July 3, 2013 clinical record was to VA audiometric testing that was actually done on June 28, 2013.  However, while the results of the June 28, 2013 VA audiometric test results were summarized, the actual result of the testing, i.e., the threshold levels at specific frequencies and discrimination ability were not reported, although there is a reference to the results being available "under Audiology in the Tools section of CPRS."  

Additional VA clinical records are unclear whether the Veteran was actually provided audiometric testing in 2015 and 2016.  There is a July 17, 2015 clinical record which references the Veteran's audiologic evaluation on June 28, 2013, but it is unclear whether the Veteran was actually afforded VA audiometric testing in July 2015.  However, the Veteran testified that he was provided VA audiometric testing which he believed was in 2015.  

Also, an April 27, 2016, VAOPT record noted that "Re-programmed hearing aids with new audiometric testing."  This suggests that the Veteran was afforded testing on or about that date.  That clinical record also reflects that he reported having had short term memory loss since a recent episode in which he was deprived of oxygen.  

Pursuant to the 2017 Board remand, the Veteran was afforded VA audiometric testing in March 2017.  The examiner was unable to perform puretone audiometric testing.  Test results are not valid for rating purposes.  It was reported that there was poor inter-test reliability.  Moreover, despite repeated instructions, no reliable and valid puretone test results could be obtained and, therefore, there were no reportable results.  Discrimination ability was 64 percent in the right ear and 72 percent in the left ear but the examiner reported that "[t]he use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."  

In an August 2017 Informal Hearing Presentation the Veteran's representative requested, in light of the inability of the 2017 VA examiner to arrive at quantifiable test results, that the Board to seek an outside, non-VA medical opinion to determine the current severity of the Veteran's bilateral hearing loss or, to remand the case.  

As to the request for an outside, non-VA medical opinion to determine the severity of the Veteran's hearing loss for rating purposes, the assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  There is no argument that an issue of medical complexity or controversy has been presented which would otherwise warrant obtaining an outside, non-VA, medical opinion.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20-901(d).  

In light of the evidence indicating that additional VA audiometric test have been conducted since the last VA rating examination, in 2012, which actually obtained quantifiable test results the case must be remanded to obtain the results of the VA audiometric test conducted on June 28, 2013.  Also, the appropriate steps should be taken to verify whether the Veteran was also afforded VA audiometric testing on or about July 17, 2015 and on or about April 27, 2016 (for the purpose of re-programming the Veteran's hearing aids).  

Also, since the reason(s) for not being able to obtain puretone audiometric test results or reliable results of discrimination ability at the March 2017 VA audiometric rating examination without a clear description of why the results could not be obtained and in light of evidence suggesting some short term memory loss due to oxygen deprivation, the Board is of the opinion that another effort should be made to afford the Veteran a VA audiology evaluation to determine the current level of his bilateral hearing loss for rating purposes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and download into the Veteran's VA electronic file copies of VA audiometric testing conducted on June 28, 2013.  

2.  Take the appropriate steps to determine whether the Veteran was afforded VA audiometric testing on or about July 17, 2015 and on or about April 27, 2016.  If such testing was performed, take the appropriate steps to Obtain and download into the Veteran's VA electronic file copies of any such VA audiometric testing. 

3.  Schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected bilateral hearing loss.  The Veteran's electronic medical records should be made available to and be reviewed by the examiner, if needed.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  The examiner must also fully describe the functional effects caused by the Veteran's hearing disability.  

If the auditory thresholds from the current examination differ significantly from the results of other tests, the VA examiner should explain the reason why there is a difference, if possible.  

If for any reason(s) VA audiometric testing (a) cannot be performed, (b) cannot be performed properly, or (c) the results of such testing are unreliable or cannot be used for rating purposes, the examiner should provide a full explanation for any such reason(s), to include the above referenced possibility that the Veteran may have short term memory loss which impedes or precludes full and accurate VA audiometric testing for rating purposes.  

4.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

